Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daughton W. Lacey, Jr., appeals the district court’s order denying his motion for a preliminary injunction in his 42 *223U.S.C. § 1983 (2006) action. We have reviewed the record and find no abuse of discretion. See Ciena Corp. v. Jarrard, 203 F.3d 312, 322 (4th Cir.2000) (providing review standard). Accordingly, we affirm for the reasons stated by the district court. Lacey v. Braxton, No. 7:10-cv-00139-JLK, 2011 WL 3320801 (W.D.Va. Aug. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.